Opinion issued March 31, 2005   


 






 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00232-CR
____________

IN RE DONALD GRAY PALMER, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Donald Gray Palmer, filed a motion for leave to file a petition for
writ of mandamus and a petition for writ of mandamus on March 4, 2005.  We grant
the motion for leave to file.
               On February 17, 2005, this Court denied relator’s petition for writ of
mandamus in which he complained that he filed a timely notice of appeal from his
felony conviction in cause number 9402615 that was “denied” by the trial court in
January 1995 and not properly processed. In re Donald Gray Palmer, No. 01-05-00087-CR, slip op. at 2 (Tex. App.—Houston [1st Dist.] Feb. 17, 2005, orig.
proceeding).  Our decision was based on the doctrine of laches.
               Relator argues in his present petition that he diligently pursued relief from
the “denial” of his 1995 notice of appeal.  We have examined the documents attached
to relator’s petition.  Our decision regarding relator’s arguments  expressed in our
February 17, 2005 opinion remains unchanged.
               The petition for writ of mandamus is therefore denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).